Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of Fig. 1 in the reply filed on August 09, 2021 is acknowledged.

Claim Objections
Claim 10 objected to because of the following informalities:  In line 2 of claim 10 –to—should be inserted between “coupled” and “said”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not appear clear and complete as to how side ramp does not extend vertically below said patient support deck in the second position.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 2 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “said side ramp does not extend vertically below said patient support deck in the second position.” The specification does not appear clear and complete as to how side ramp does not extend vertically below said patient support deck in the second position.

Claim 12, lines 3-4, “the lowered litter position” lacks antecedent basis within the claim. It is therefore, not clear as to what “the lowered litter position” refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference CN 108175604 to Wang et al.   Wang et al. discloses, Figs. 1-3 and 6-8 for example, a patient support apparatus for supporting a patient, said patient support apparatus comprising:
a litter 27 comprising a patient support deck configured to support the patient, with said litter extending longitudinally between a first end and a second end;
a base 1 configured to support said litter, said base comprising a base lift mechanism 19/20 configured to move said litter relative to a floor surface between a lifted base position and a lowered base position; and

As to claim 2, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), said side ramp does not extend vertically below said patient support deck in the second position.
As to claim 4, said patient support deck comprises a pair of opposing lateral sides between said first and second ends, with said side ramp further defined as a pair of side ramps with one of said side ramps disposed along one of said lateral sides and the other one of said side ramps disposed along the other one of said lateral sides and configured to facilitate movement of the patient along either of said side ramps during loading of the patient from the floor surface to said patient support deck.
As to claim 5, said pair of side ramps are pivotable independently of one another between said first and second positions.
As to claim 13, a transportation mechanism 19/26 is disposed below and coupled to said litter for facilitating movement of said litter along the floor surface.

	a litter 27 comprising a patient support deck configured to support the patient, with said litter extending longitudinally between a first end and a second end;
	a litter lift mechanism 1/19/20 coupled to said litter and configured to raise and lower said patient support deck relative to a floor surface between a lifted litter position and a lowered litter position; and
	a side ramp, 4/8/14/29, (Figs. 3 and 5), coupled to said patient support deck along said litter between said first and second ends and extending laterally away from said patient support deck to an engagement end, with said side ramp pivotable relative to said litter between a first position planar with or angled upwardly to extend above said patient support deck, (Fig. 1, 2 and 7), for inhibiting patient egress and a second position angled downwardly to extend below said patient support deck for contacting the floor surface with said engagement end when in the lowered litter position, (Fig. 8), to facilitate movement of the patient along said side ramp during loading of the patient from the floor surface to said patient support deck.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7, 9, 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference DE 3524279 to Stollenwerk in view of any of Johnson 2006/0123545, Way et al. 5,575,026 and Ferneau et al. 4,767,148.   Stollenwerk discloses, Fig. 1 for example, a patient support apparatus for supporting a patient, said patient support apparatus comprising:
a litter 15 comprising a patient support deck 19 configured to support the patient, with said litter extending longitudinally between a first end and a second end;
a base, (holding 23/24), configured to support said litter, 
a side ramp 45 coupled to said patient support deck along said litter between said first and second ends and extending laterally away from said patient support deck to an engagement end, with said side ramp pivotable relative to said litter between a first position planar with or angled upwardly to extend above said patient support deck for inhibiting patient egress and a second position angled downwardly to extend below said patient support deck for contacting the floor surface with said engagement end when in the lowered base position to facilitate movement of the patient along said side ramp during loading of the patient from the floor surface to said patient support deck.
Stollenwerk does not appear to specifically set forth “said base comprising a base lift mechanism configured to move said litter relative to a floor surface between a lifted base position and a lowered base position”.
However, each of Johnson 2006/0123545, Way et al. 5,575,026 and Ferneau et al. teach application and utilization of a base comprising a base lift mechanism 
Therefore, to have provided the Stollenwerk litter with a base comprising a base lift mechanism configured to move said litter relative to a floor surface between a lifted base position and a lowered base position, thus allowing for raising and lowering the litter as may be necessary, would have been obvious to one having ordinary skill in the art as taught by any of Johnson, Way et al. and Ferneau et al.
As to claim 2, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), said side ramp does not extend vertically below said patient support deck in the second position.
As to claim 4, said patient support deck comprises a pair of opposing lateral sides between said first and second ends, with said side ramp further defined as a pair of side ramps with one of said side ramps disposed along one of said lateral sides and the other one of said side ramps disposed along the other one of said lateral sides and configured to facilitate movement of the patient along either of said side ramps during loading of the patient from the floor surface to said patient support deck.
As to claim 5, said pair of side ramps are pivotable independently of one another between said first and second positions.
As to claim 6, a patient retention member 46 extends between said pair of side ramps over said patient support deck for engaging the patient and inhibiting patient egress.
As to claim 7, each of said side ramps extends to said engagement end, with said patient retention member extending between and coupled to said engagement end of each of said side ramps when both of said side ramps are in the first position.

As to claim 15, Stollenwerk in view of any of Johnson, Way et al. and Ferneau et al. discloses, a patient support apparatus for supporting a patient, said patient support apparatus comprising:
	a litter 15 comprising a patient support deck 19 configured to support the patient, with said litter extending longitudinally between a first end and a second end;
	a litter lift mechanism, (the attached lift mechanism with wheels as modified), coupled to said litter and configured to raise and lower said patient support deck relative to a floor surface between a lifted litter position and a lowered litter position; and
	a side ramp 45 coupled to said patient support deck along said litter between said first and second ends and extending laterally away from said patient support deck to an engagement end, with said side ramp pivotable relative to said litter between a first position planar with or angled upwardly to extend above said patient support deck, (Fig. 1, 2 and 7), for inhibiting patient egress and a second position angled downwardly to extend below said patient support deck for contacting the floor surface with said engagement end when in the lowered litter position, (Fig. 8), to facilitate movement of the patient along said side ramp during loading of the patient from the floor surface to said patient support deck.

Claims 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference DE 3524279 to Stollenwerk in view of Ferneau et al. 4,767,148.
Arguments to Stollenwerk in view of Ferneau et al. can be found above. As to claim 9, Ferneau et al. teaches wherein said litter is selectively separable from said base, (col. 1, lines 51-57). Therefore, to have provided the Stollenwerk litter with a litter is selectively separable from said base, thus allowing for variation of use of the litter as may be desired or necessary, would have been obvious to one having ordinary skill in the art as taught by Ferneau et al.  
As to claim 11, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), Stollenwerk in view of Ferneau et al. has said side ramp is movable between said first and second positions when said litter is separated from said base, with said engagement end of said side ramp configured to contact the floor surface when in the lowered litter position to facilitate movement of the patient along said side ramp during loading of the patient from the floor surface to said patient support deck.
As to claim 12, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), Stollenwerk in view of Ferneau et al. has said patient support deck is disposed a first height above the floor surface in the lowered base position and said patient support deck is disposed a second height above the floor surface in the lowered litter position, with the second height less than the first height.

Allowable Subject Matter
Claims 3, 8, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                  /MICHAEL SAFAVI/                                                                  Primary Examiner, Art Unit 3631                                                                                                                                      


































MS
November 16, 2021